Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered May 15, 1987, convicting him of robbery in the first degree (five counts), robbery in the second degree (five counts), and grand larceny in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends, among other things, that several times during the course of the trial the prosecutor’s remarks exceeded fair comment. However, having failed to object to any of these alleged errors at trial, the defendant has failed to preserve the issue for appellate review (see, CPL 470.05 [2]; People v Tardbania, 72 NY2d 852, 853; People v Medina, 53 NY2d 951; People v Young, 123 AD2d 366). Furthermore, given the overwhelming evidence of the defendant’s guilt and the isolated instances of error alleged herein, we decline to review this issue in the exercise of our interest of justice jurisdiction (see, People v Young, supra, at 367).
With regard to the defendant’s claim that the court failed to marshal the evidence adequately and impartially, since the defendant neither requested the court to marshal the evidence nor objected to the court’s charge as delivered, this claim is not preserved for appellate review (see, CPL 470.05 [2]; see also, People v Enchautegui, 156 AD2d 461). In any event, under the particular circumstances of this case the error, if any, does not warrant a new trial in the interest of justice.
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.